-·•                                                                              USDCSDNY
                                                                                 DOCUMENT
                                                                              1t ELECTRONICAILY FILBD
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
                                                                              r.. nATE
                                                                              ti ur,r #..

                                                                              "'""
                                                                                        1




                                                                                        .
                                                                                             FI-LED-:-..~-dz-cf:,-/:L-c>-2,,-·;~-::
                                                                                                                         .

                                                              X


      UNITED STATES OF AMERICA
                                                                       CONSENT PRELIMINARY ORDER
                    -   V.    -                                        OF FORFEITURE/
                                                                       MONEY JUDGMENT
      TASHIA PACHECO,
                                                                       19 Cr 731 (JLC)
                                    Defendant.

                                                              X


                   WHEREAS,         on or-about October 10,                          2019,     TASHIA PACHECO

      (the    "defendant"),             was         charged       in    a     one-count               Misdemeanor

      Information,       19 Cr 731             (UA)    (the "Information"),                     with theft of

      government funds,            in violation of Title 18,                          United States Code,

      Sections 641 and 2 (Count One);

                   WHEREAS,             the         Information             included            a       forfeiture

      allegation as to Count One of the Information, seeking forfeiture

      to the United States, pursuant to Title 18,                                     United States Code,

      Section 981 (a) (1) (C)             and Title 28,            United States Code,                        Section

      2461(c),     of        any    and       all     property,         real         and      personal,              that

      constitutes or is derived from proceeds traceable to the commission

      of the offense charged in Count One of the Information, including

      but    not   limited         to   a     sum     of money         in    United          States         currency

      representing the amount of proceeds traceable to the commission of

      the offense charged in Count One of the Information;

                   WHEREAS,         on or about November 7,                          2019,       the defendant

      pled guilty to Count One of the Information, pursuant to a plea
'   ....




           agreement with the Government, wherein the defendant admitted the

           forfeiture allegation with respect to Count One of the Information

           and agreed to forfeit, pursuant to Title 18, United States Code,

           Section 981 (a) (1) (C)      and Title 28,           United States Code,       Section

           2461 (c),    a    sum of money equal           to    $46,180.99    in United States

           currency, representing proceeds traceable to the commission of the

           offense charged in Count One of the Information;

                        WHEREAS, the defendant consents to the entry of a money

           judgment in the amount of $46,180.99 in United States currency

           representing       the    amount    of    proceeds     traceable    to   the   offense

           charged     in    Count    One     of    the   Information   that    the   defendant

           personally obtained; and

                            WHEREAS, the defendant admits that, as a result of acts

           and/or omissions of the defendant, the proceeds traceable to the

           offense charged in Count One of the Information that the defendant

           personally obtained cannot be located upon the exercise of due

           diligence.

                        IT IS HEREBY STIPULATED AND AGREED, by and between the

           United States        of America,         by its     attorney Geoffrey S.       Berman,

           United States Attorney, Assistant United States Attorney, Rushmi

           Bhaskaran of counsel, and the defendant, and his counsel,                       Zawadi

           Baharanyi, Esq., that:
J   -




                    1.    As a result of the offense charged in Count One of

        the    Information,     to    which    the       defendant           pled   guilty,   a    money

        judgment in the amount of $46,180.99 in United States currency

        (the    "Money   Judgment"),          representing             the     amount   of    proceeds

        traceable to the offense charged in Count One of the Information

        that the defendant personally obtained, shall be entered against

        the defendant.

                    2.    Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

        Criminal     Procedure,         this         Consent           Preliminary        Order       of

        Forfeiture/Money Judgment             is    final      as   to   the defendant,           TASHIA

        PACHECO, and shall be deemed part of the sentence of the defendant,

        and shall be included in the judgment of conviction therewith.

                    3.    All    payments          on    the    outstanding          money    judgment

        shall be made by postal money order, bank or certified check, made

        payable, in this instance, to the United States Marshals Service,

        and delivered by mail           to    the       United States Attorney's              Office,

        Southern    District     of     New        York,       Attn:     Money      Laundering       and

        Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

        New York, New York 10007 and shall indicate the defendant's name

        and case number.

                    4.    The United States Marshals Service is authorized to

        deposit the payments on the Money Judgment in the Assets Forfeiture
    I   ...



)




              Fund,      and    the     United      States     shall    have     clear    title     to    such

              forfeited property.

                               5.      Pursuant to Title 21,            United States Code,         Section

              853 (p),    the        United States       is    authorized       to   seek forfeiture        of

              substitute assets of the defendant up to the uncollected amount of

              the Money Judgment.

                               6.      Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

              Criminal         Procedure,        the    United       States     Attorney's     Office       is

              authorized to conduct any discovery needed to identify, locate or

              dispose          of      forfeitable        property,           including      depositions,

              interrogatories,               requests    for   production       of   documents      and   the

              issuance of subpoenas.

                               7.      The Court shall retain jurisdiction to enforce this

              Consent     Preliminary Order of                 Forfeiture/Money Judgment,            and to

              amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

              of Criminal Procedure.

                               8.      The     Clerk     of    the     Court     shall    forward        three

              certified             copies     of      this     Consent        Preliminary        Order     of

              Forfeiture/Money               Judgment    to    Assistant       United    States    Attorney

              Alexander         J.     Wilson,      Co-Chief      of    the     Money     Laundering       and

              Transnational Criminal Enterprises Unit, United States Attorney's

              Office, One St. Andrew's Plaza, New York, New York 10007.
•   •
                   9.     The   signature   page   of   this   Consent   Preliminary

        Order of Forfeiture/Money Judgment may be executed in one or more

        counterparts, each of which will be deemed an original but all of

        which together will constitute one and the same instrument.

        AGREED AND CONSENTED TO:

        GEOFFREY S. BERMAN
        _United States Attorney for the
        Southern District of New York



        By:
              ~MI~                                             DATE
              Assistant United States Attorney
              One St. Andrew's Plaza
              New York, NY 10007
              (212) 637-2439


        TASHIA PACHECO


        By:
              TA:sHIA PACHECO



        By:
              z          HARANYI, ESQ.
                         for Defendant
                                         York
                 Duane Street, 10 th Floor
              New York, NY 10007



                                                               2-/-2.1/2.0
                    JAMES L. COTT                              DATE
                  TATES DISTRICT JUDGE
